Case 8:19-cv-01210-CEH-SPF Document 55-3 Filed 05/29/20 Page 1 of 2 PageID 3780




                       EXHIBIT B
                             Declaration of Ari S. Bargil
                in Support of Plaintiffs’ Unopposed Motion for Leave
       to Supplement the Record on Summary Judgment with Additional Exhibits
  Case 8:19-cv-01210-CEH-SPF Document 55-3 Filed 05/29/20 Page 2 of 2 PageID 3781

                                              City of Dunedin
                              Employee Performance Annual Pre-Evaluation Form

EMPLOYEE'S NAME:                                                     POSITION TITLE:
Thomas D. Colbert                                                    Code Enforcement Inspector

 DEPARTMENT/DIVISION:                           SUPERVISOR'S NAME:                              DATE COMPLETED:
 PLANNING & DEVELOPMENT                         Joseph DiPasqua                                 JUNE30, 2017




 The purpose of this pre-evaluation is to provide an opportunity for each employee to discuss job concerns and
 interests with his/her supervisor. It also allows the employee to provide feedback to his/her supervisor about
 work performance during the last rating period, record accomplishments, discuss previously set goals and identify
 new goals for the upcoming year.
 Prior to the annual evaluation meeting with your supervisor, complete this pre-evaluation form and submit to your
 immediate supervisor. The information from this form will be used in the annual evaluation form. If necessary,
 the evaluator/supervisor will conduct a pre-review discussion with you to clarify points in the self-evaluation. The
 annual evaluation form should be completed before the evaluation meeting so that it can be used during the
 performance discussion. The employee will then have the opportunity to make comments and/or ask questions
 before signing the evaluation form. Complete the following areas of the form:
 1. Summary of Overall Performance - Summarize your overall performance for the rating period.
 2. Accomplishments -List any significant accomplishments that were completed during the rating period.
 3. Performance Goals/Objectives - Current Year/Next Year Goals/Objectives are to be completed for the
    evaluation period. Goals and objectives may be based on the performance of job duties and responsibilities
    or they may be professional development goals or objectives associated with furthering job knowledge, skill,
    ability, or professional designation.



SECTION 1: Employee's Summary of Overall Performance



Summary of performance that contributed to overall performance proficiency (Strengths):
Opened approximately 454 cases from July 1, 2016 through June 30, 2017.
Continue to work with Mike Kepto and Joan McHale as a team to maintain our high quality of living standard in
Dunedin.
Continue to work with and assist other departments to include the City Attorney.
Handle many walk-in complaints and telephone calls to the office.
Continue to prepare and present CEB cases, submit Affidavits of Compliance/Non-Compliance, provide input and
recommendations relating to requests for a reduction in liens and fines.
Provide valuable assistance to tenants with property owners who do not maintain their properties.
Continue to enforce and investigate unlicensed contractors and unpermitted work being done. Continue to issue
"Stop Work" orders when appropriate.




Summary of performance required to achieve higher level performance proficiency (Areas for improvement):
Like any profession , every day is a learning experience.
